PER CURIAM.
We have given this petition careful and attentive consideration, and therefore now, at this time, considering that the insurance policies on the life of the bankrupt, Josephson, were onerous contracts which, in the interest of the bankruptcy estate, might well have been abandoned by the trustees; that the trustees, by failing to provide for the premiums falling due on the 24th of March, 1901, and otherwise by failing to have said policies appraised and sold with the assets of the estate, and in permitting the policies to be delivered to the bankrupt, substantially abandoned said onerous contracts, which abandonment in fact has since been approved by the bankruptcy court; and that the decree of the District Court is in all respects equitable and just—
It is now ordered and decreed that the petition for superintendence and revision herein filed be denied, and the decree of the District Court in favor of Mrs. Rosa Josephson be approved and affirmed.